Per Curiam.

It appears from the record that the degree of hazard of the occupation and the risks of the different classes were used in fixing the rates of premiums assessed against the relators, that it was done in accordance with the provisions of Sections 4123.29 and 4123.31, Revised Code, and that the assessments against relator are not illegal and the Court of Appeals so found. Therefore, the relators, not having suffered any loss from the application of rule VII, have no interest as to the validity of rule VII.
Where a relator has no beneficial interest in the allowance of a writ, the writ should be denied. 35 Ohio Jurisprudence (2d), 417, Section 135; State, ex rel. Keppler, v. Houston, Judge, 172 Ohio St., 485.
Accordingly the judgment of the Court of Appeals ordering a writ to issue requiring the Industrial Commission to revise rule VTI is reversed.

Judgment reversed.

Zimmerman, Taft, Matthias, Bell, Herbert and O’Neill, JJ., concur.